ORDER

PER CURIAM
Alexander Lemle (“Movant”) appeals the motion court’s judgment denying his motion for post-conviction relief under Rule 29.151 without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err in denying Movant’s motion without an evi-dentiary hearing. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our deci*502sion to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. All rale references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.